Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The phrase “aromatic hydoxybenzyl compound” is repeated twice in claim 3. Correction is needed. 
It is noted that polypropylene is not a type of polyethylene, hence it is assumed that a mixture of blend of polyethylene and polypropylene is intended in claim 18.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 14 and 16-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Taghizadeh (US 20170320303).
Paragraph 67-74 of the reference discloses HDPE and other polyethylene compositions containing carbon black, 0.1-4% phenolic antioxidants such as 0.1 to about 4 wt % of a phenolic antioxidants, wherein said antioxidant  includes pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate), 0.05-3% phosphite antioxidant including ( tris (2,4 di tert butylphenyl)phosphite) as in claims 7-9 and a triazine containing HALS. Note “Layer B” in Table 2 on page 5 where 8 parts of the masterbatch containing 31.25% carbon black is diluted with 92 parts PERT DAELIM medium density polyethylene having a density of 0.938 (see document claims 5 and 6) as in claims 18 and 19 and extruded to form a geomembrane as in claim 17.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh (US 20170320303) in view of Fader (US 2010/0292383).
The primary reference discloses no carbon black densities. However the primary reference discloses that N660 may be used at paragraph 59 while the secondary reference discloses that this material has a density of 1.22. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the N660 with density of 1.22 of Fader in the primary reference since Fader discloses that this material may be used  absent any showing of surprising or unexpected results.

Claims 1-3, 5-10, 12, 14, 16 and 18  are rejected under 35 U.S.C. 102(a1) as being anticipated by Prachoomdang et al. (US 20140364545) as evidenced by Han et al. (US 20210079195) and Harauchi et al. (US 20220234986). 
Prachoomdang in Table 1 discloses a masterbatch for geomembrane production (abstract) of carbon black, IRGANOX 1330 (applicants species of claim 5; see Haruchi at paragraph 74), CHIMASSORB 119 (a HALS; see paragraph 12 of Han et al. disclosing this material to be (1,3,5-Triazine-2,4,6-triamine-N,N'[1,2-ethanediylbis[[[4. 6-bis[butyl(1,2,2,6,6-pentamethyl-4-peperidinyl)amino]-1,3,5-triazin-2-yl- ] imino]-3,1-propanediyl]]-bis[N,N'-dibutyl-N,N'-bis (1,2,2,6,6-pentamethyl-4-piperidinyl)), and IRGAFOS 168 (a phosphite stabilizer; see paragraph 40 where the material is identified as tris(2,4-di-tert-butylphenyl)phosphite as in claims 7-9) and DOWLEX polyethylene in applicants amounts either before or after dilution of the masterbatch to a level of 8-10% with LLDPE as in document claim 1. Note paragraph 36 of Prachoomdang where the polyethylene may have a density of 0.955, i.e. may be high density as in claim 2.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Prachoomdang et al. (US 20140364545) as evidenced by Han et al. (US 20210079195) and Harauchi et al. (US 20220234986) and Jarvenkyla (US 20070193643).
 See Jarvenkyla at paragraph 174 disclosing that the DOWLEX 2344 used by Prachoomdang has a density of 0.933 and MFR of 0.7 dg/10 min

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 103 Prachoomdang et al. (US 20140364545) in view of Gugumus (US 20040030009).
The primary reference does not disclose the stabilizer of claim 11. However, the secondary reference discloses synergism of UV absorbers by addition of a combination of a mixture of hydroxyphenyl triazine and hydroxyphenyl benzotriazole to sterically hindered amine light stabilizers (abstract). Hence it would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add the combination of hydroxyphenyl triazine and hydroxyphenyl benzotriazole to the HALS of the primary reference, motivated to increase the effectiveness of the HALS of the primary reference absent any showing of surprising or unexpected results.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh (US 20170320303) in view of King III et al. (US 20220145053).
The primary reference does not disclose any of the species of claim 4. King at paragraphs 182 discloses an example of a polyolefin composition (see the abstract where a polyolefin is required) containing “A05” which at paragraph 171 is disclosed to be the first species of claim 4. Note production of geomembranes at paragraph 29. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add the first species of  claim 4 (as well as the other materials of Kings’ abstract) taught by the secondary reference to the  composition of the primary reference, motivated to achieve decreased discoloration and increase stability of the primary reference composition as taught by the abstract of the secondary reference absent any showing of surprising or unexpected results.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taghizadeh (US 20170320303) in view of Maziers (US 20110224338) and Sonneck et al. (US 20110224338).
The primary reference does not disclose any of the species of claim 12. However, note Sonneck in Table 6 disclosing applicants first species of claim 12 and that it has CAS 65447-77-0 and note Maziers at paragraph 29 disclosing that CAS 65447-77-0 has the tradename of CYABSORB THT4801 and is thus commercially available. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add the first species of  claim 12 as taught by the secondary references to the  composition of the primary reference, motivated the need for a hindered amine light stabilizer by the primary reference and by  the disclosure of the secondary references that the first species of claim 12 was commercially available  absent any showing of surprising or unexpected results.

Claim(s) 1-4, 6-11, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weyland et al. (US 20220041846).
The abstract of the reference discloses a geomembrane containing polyethyene and polypropylene and a HALS. Note paragraph 30 for phosphite stabilizer and paragraph 91 for carbon back. Note the example at paragraph 126 for applicants first species of phenolic stabilizer of claim 4 (and note paragraph 25 where this material is preferred) as well as the hydroxybenzyl compound of claim 3. Note paragraph 112 where the polyethylene may be HDPE. Note paragraph 36 phenolic concentrations as in claim 6. Note tris(2,4-di-tert-butyl-phenyl) phosphite, as in claim 7 and note paragraph 80 for triphenyl phosphite as in claim 8 and note paragraph 82 for the phosphite of claim 9. Note paragraph 37 for concentrations as in claim 10. Note paragraphs 76 and 78 for oxanilides as in claim 11. Note paragraph 34 for concentrations as in claim 14. Regarding claim 19, the polyethylene may be low, medium or high density and thus encompasses the density of any polyethylene. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results. 

Claims 1-3, 6-10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krohnke (GB 2322374), cited by the examiner in view of Gokcen et al. (US 5221570), cited by the examiner.
The reference discloses in examples 1a and 1b on page 82 the production of HDPE sheets containing IRGAFOS 168 as in applicants phosphite (see footnote c for description of the material), IRGANOX 1010 as in applicants phenolic (see footnote d for description of the material) and CHIMASSORB 944 as in the species of claim 13 (see structure H5 on page 58) and note that the sheets are suitable for use as “geomembranes” in document claim 20 with each component present at a level of 0.05-0.2%.The primary reference does not disclose addition of carbon black. However, note the secondary reference at column 3, lines 15-34 where carbon black is added to a geomebrane to absorb UV radiation. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add carbon black to the composition of the primary reference in order to confer UV protection absent any showing of surprising or unexpected results. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
10-26-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765